Citation Nr: 0026668	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for rash (growth in 
groin) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from January 1968 to January 
1970.  The veteran served in the National Guard from 1976 to 
1981 and in the Reserves until retirement in 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and for a rash due to herbicide 
exposure.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to demonstrate current PTSD associated with his period of 
service.

2.  No competent medical evidence has been submitted linking 
any post-service rash and growths in the groin area to the 
veteran's period of active service or any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's rash (growth in the groin area) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's induction examination dated in January 1968 was 
silent for any relevant notations or findings.  In a clinical 
record dated in February 1969 it is noted that the veteran 
complained of problems in his scrotum; no cellulitis was 
found.  The separation examination from active service dated 
in January 1970 was also silent for any pertinent findings.  

In an October 1993 report of medical history, the physician 
noted ongoing recurrence of growths in the groin area that 
started in 1968 to 1969.  

In March 1998 VA outpatient and examination records, the 
veteran complained of multiple masses at the scrotum area of 
different sizes and pigmentation.  He reported a history of 
exposure to Agent Orange and other herbicides, but was unsure 
of whether he had direct exposure.  The examiner noted an 
increasing number of growths over the years; the examiner 
indicated 22 nodules on the scrotum.  The examiner diagnosed 
folliculitis of the buttocks, epidermal inclusion cysts, 
multiple, chronic.  The examiner dated the onset of the rash 
and growths in the groin area in 1968.  

A March 1998 VA medical examination related to PTSD discloses 
the veteran's complaints of repressed memories from Vietnam, 
stress, inability to control his temper, worries, intrusive 
recollections that last from a few seconds to an entire day, 
and problems with concentration.  The veteran reported that 
he recalled seeing carnage after an ambush involving his 
peers and that one peer's torso was blown off.  The veteran 
was unable to give specific dates and locations of the 
particular offenses; however, he reported being involved in 
many minor scrimmages and witnessing mistreatment of dead 
bodies.  The veteran's intrusive thoughts were sometimes 
triggered by his reservist duties.  The veteran did not 
describe flashbacks, but did tend to avoid thoughts, 
feelings, and conversations about his traumatic experiences.  
On examination, the examiner noted that the veteran described 
horrific experiences in Vietnam, but was unable to give 
details as to specific locations or dates.  Noted is that in 
particular, over the recent years, the veteran was having 
difficulties with recurrent intrusive recollections and had 
limited avoidant behavior.  However, the examiner indicated 
that the veteran did not have sufficient symptoms so as to 
meet the diagnostic criteria for PTSD.  The examiner 
diagnosed anxiety disorder, not otherwise specified.  

In an April 1998 clinical entry included in the service 
medical records, it is noted that the veteran was undergoing 
evaluations for PTSD.  Also indicated are growths on the 
scrotum since 1968.  In the veteran's examination for 
retirement from the Reserves dated in April 1998, it is noted 
that he had recurrent skin growths beginning in October 1968 
and that he was being evaluated at a VA hospital.  Also noted 
is that the veteran had trouble sleeping, was depressed, and 
experienced excessive worry and nervousness, which had 
progressed over the past five years.  The veteran attributed 
his symptoms to PTSD, stating that he had repressed memories 
from Vietnam experiences.  He also complained of loss of 
memory and a tendency to lose his train of thought.  

In a summary of care form (undated) it is noted that the 
veteran had cysts on the scrotum beginning in 1968.  Also 
noted is PTSD, onset undated.  

The veteran's Form DD2214 reflects that he earned a National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal with 60 device, Vietnamese Cross of Gallantry 
with Palm, Parachutist Badge, and Combat Infantryman Badge.

II. Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as psychoses, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).

In claims of service connection for PTSD, 38 C.F.R. 
§ 3.304(f) (1999) requires the presence of three elements:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptoms and the claimed inservice stressor.  

Furthermore, a disease listed in 38 C.F.R. § 3.309 associated 
with exposure to certain herbicide agents during a period of 
service in Vietnam, will be considered to have been incurred 
in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i) (1999).  Additionally, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Moreover, a veteran may establish service connection for a 
disease or disability resulting from herbicide exposure with 
proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  In the case of a disability, which is 
not presumed under law to have been caused by exposure to 
herbicides, however, proof of actual exposure to herbicides 
during service in Vietnam is also required.  McCartt v. West, 
12 Vet. App. 164 (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that a diagnosis based solely on the 
veteran's unsubstantiated history cannot form the basis of a 
valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The lack of evidence of current disability necessarily means 
that the veteran's claim fails.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  While a veteran is 
competent to recount the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose the etiology of his own condition.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).

III.	Analysis

This veteran maintains that he is entitled to service 
connection for a rash (growths in the groin area) due to 
exposure to herbicides and/or Agent Orange during his period 
of service in Vietnam and that he is entitled to service 
connection for PTSD.  These issues are analyzed separately 
below.

Rash and growths in the groin area

While he has presented evidence of current disability, the 
veteran has not submitted competent evidence to establish 
continuity of symptomatology.  Essentially, service medical 
records contain a mere mention of a problem in the scrotum in 
a record dated in February 1969.  Otherwise, there are no 
notations or complaints related to a rash or nodules in the 
groin area throughout his period of service until during his 
period as a reservist in 1993.  Prior to that time, the 
veteran did not mention any pertinent information in 
recitations of his medical history or otherwise.  Thus, in 
this respect, the veteran has failed to establish a well-
grounded claim.  See Caluza at 506.

Furthermore, there are no medical records reflecting ongoing 
treatment post-service until the March 1998 VA outpatient 
records and examination report.  While it is true that the 
examiner dated the onset of the veteran's rash in 1968 and 
stated that symptomatology had steadily increased thereafter, 
such evidence was simply recorded by the examiner without 
further medical enhancement or clinical findings.  Thus, the 
examiner's comments as noted above do not constitute 
competent clinical evidence to establish medical etiology.  
See Leshore at 406. 

PTSD

In general, the veteran has not presented competent clinical 
evidence of current disability so as to well ground the 
claim.  As indicated above, during the most recent 
psychiatric examination in March 1998, the examiner noted 
that the veteran's symptoms were not of a sufficient nature 
to diagnose PTSD; the diagnosis was anxiety disorder, not 
otherwise specified.  Although the veteran reported recurring 
recollections of traumatic experiences while in Vietnam, he 
was unable to support such statements with clinical evidence 
of current disability.  Such information in and of itself 
does not constitute competent evidence for the purpose of 
well grounding a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93.  Essentially, the lack of evidence of current disability 
results in a failed claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144.   The one reference to PTSD in the undated 
medical record is without linkage to a service incident. 



ORDER

Service connection for PTSD is denied.

Service connection for a rash (growth in groin) is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 

